Citation Nr: 0623937	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  04-01 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from March 1948 to March 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
April 2003.  A statement of the case was issued in December 
2003, and a substantive appeal was received in December 2003.  

The veteran originally requested a Board hearing at the RO, 
but withdrew his request in January 2004 and requested a 
videoconference hearing.  A videoconference hearing was then 
scheduled for March 2006.  The veteran failed to appear for 
the scheduled hearing.


FINDINGS OF FACT

1.  By rating decision in November 1959, the veteran's claim 
of service connection for low back disability was denied; a 
timely notice of disagreement was not received to initiate an 
appeal from that determination.

2.  Additional evidence received since the RO's November 1959 
decision is new to the record but by itself or in connection 
with the evidence previously of record, does not relate to an 
unestablished fact necessary to substantiate the merits of 
the claim of service connection for low back disability, and 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The November 1959 rating decision which denied 
entitlement to service connection for low back disability is 
final.  38 U.S.C.A. § 7105(c) (West 2002).  

2.  New and material evidence has not been received since the 
November 1959 denial of service connection for low back 
disabilty, and the claim of service connection for low back 
disabilty is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  The intended effect of the regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefits currently sought.  A November 2002 VCAA letter 
effectively notified the veteran of the evidence needed to 
substantiate his claim as well as the duties of VA and the 
appellant in furnishing evidence.  The Board also notes that 
the November 2002 VCAA letter implicitly notified the 
appellant of the need to submit any pertinent evidence in the 
appellant's possession.  In this regard, the appellant was 
repeatedly advised to identify any source of evidence and 
that VA would assist in requesting such evidence.  He was 
advised to submit information describing the additional 
evidence or the evidence itself.  The Board believes that a 
reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence that the 
appellant may have.  Further the November 2002 letter was 
sent to the appellant prior to the March 2003 rating 
decision.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Therefore, 
the requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to reopen 
his claim for low back disability, but there has been no 
notice of the types of evidence necessary to establish a 
disability rating for his low back or the effective date of 
the rating.  Despite the inadequate notice provided to the 
appellant on these latter two elements, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  Since the Board concludes below that the veteran's 
application to reopen a claim of service connection for low 
back should not be granted, any questions as to an 
appropriate rating or effective date to be assigned are 
rendered moot.  The Board further notes that the appellant's 
status as a veteran has never been contested.  VA has always 
adjudicated his claim based on his status as a veteran as 
defined by 38 C.F.R. § 3.1.

Moreover, the November 2002 VCAA letter was sent to the 
veteran advising him of the applicable laws and regulations, 
and information and evidence necessary to reopen his claim of 
service connection for low back disability.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  Although the veteran was not afforded a 
VA examination, applicable law provides that a VA examination 
is required to reopen a final adjudicated claim only if new 
and material evidence is presented or secured.  See 38 C.F.R. 
§ 3.159(c)(4).  Here, no new and material evidence is of 
record.  The record as it stands includes sufficient 
competent evidence.  All available pertinent records, in 
service and private, have been obtained.  The Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  
No additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with his claim.

New and Material Evidence

The issue to reopen the veteran's claim for low back 
disability involves an underlying claim of service 
connection.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
a disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  New evidence means evidence not 
previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

A review of the record shows that a claim for service 
connection for low back disabilty was last denied by the RO 
in November 1959.  The veteran was informed of the decision 
in a December 1959 notification letter.  The veteran did not 
file a notice of disagreement within one year from the date 
of the notification of the rating decision to appeal the 
denial of the claim.  See 38 C.F.R. § 7105 (b)(1).  Under the 
circumstances, the Board finds that the November 1959 rating 
decision became final.  See 38 U.S.C.A. § 7105(c).  

A request to reopen the veteran's claim was received in 
November 2002.  The RO denied the request to reopen, and the 
present appeal ensued. 

The evidence of record at the time of the November 1959 
rating decision consisted of the veteran's claim, service 
medical records; a certificate of attending physician 
documenting September 1956 private examinations of the back 
and a history of back problems provided by the veteran; the 
veteran's statement in support of claim stating that he had 
heat treatments on board the USS Siboney, but no treatment on 
shore, and that he had reported his back and leg condition at 
the time of separation; F.C. Willson, M.D.'s statement in 
support of claim noting that the veteran was rejected for a 
particular position of employment due to a confirmed old 
lumbosacral injury; a copy of radiology report from G.L. 
Pelkey, M.D. of the veteran's lumbosacral spine; and the 
veteran's claim.

In its November 1959 decision, the RO denied the veteran's 
claim for service connection for low back disability on the 
basis that there was no evidence of record that the claimed 
injury occurred in service or that a chronic back disability 
was otherwise related to service.  The RO noted that the 
record of examinations made on board the USS Siboney in 1949 
and 1950 noted no impairment of the back.  The RO also noted 
that the veteran's separation examination was likewise 
negative for any back condition.  The Board stresses at this 
point that the RO in 1959 did have knowledge of the fact that 
the veteran had a back disorder.  The claim was denied on the 
basis of no persuasive evidence of a nexus to service. 

Additional evidence received since the November 1959 rating 
decision includes 
various statements from the veteran and various private 
medical records.  The evidence submitted, however, contains 
no new information that the back injury occurred in or was 
caused by service.  The veteran's statements merely reiterate 
contentions advanced in connection with the earlier claim.  
The private medical records document treatment for low back 
problems, but this adds nothing new to the record since the 
RO in 1959 already knew the veteran had back problems.  

The Board does acknowledge a September 1980 visit to Hoag 
Hospital where the medical history makes reference to a back 
injury in service.  However, the doctor is merely reciting 
history provided by the veteran himself.  This medical record 
is not evidence of an inservice injury, nor is it competent 
evidence of a nexus between the low back disorder and 
service.  There is no indication that the September 1980 
medical care provider reviewed the veteran's medical records 
or that the reference to an inservice injury was made on a 
basis separate from the veteran's mere recitation of his 
medical and service history.  The Board therefore finds that 
this medical report is not material.  See Elkins v. Brown, 5 
Vet.App. 474, 478 (1993). 

In sum, the evidence received since the November 1959 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the veteran's claim for service connection 
for low back disability, and does not raise a reasonable 
possibility of substantiating the claim to reopen.  For these 
reasons, the Board concludes that the veteran has not 
presented new and material evidence to reopen his claim of 
service connection for low back disability.  Accordingly, the 
Board's analysis must end here and the appeal is denied.  See 
38 U.S.C.A. § 5108.  


ORDER

New and material evidence has not been received to reopen the 
claim for service connection for low back disabilty.  The 
appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


